UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7780



TONY ORLANDO JOHNSON,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; NORTH CAROLINA AT-
TORNEY GENERAL; M. J. MCDADE, Superintendent
Harnett Correctional Center,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-97-1282-1)


Submitted:   February 23, 1999            Decided:   October 5, 1999


Before HAMILTON and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James A. Crouch, MANNING & CROUCH, Raleigh, North Carolina, for
Appellant. Clarence Joe DelForge, III, OFFICE OF THE ATTORNEY GEN-
ERAL OF NORTH CAROLINA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tony   Orlando   Johnson    appeals   the   district   court’s   order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).    We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. See Johnson v. United States, No. CA-97-1282-1

(M.D.N.C. Nov. 18, 1998).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                DISMISSED




                                     2